IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bristol Township,                         :
                    Petitioner            :
                                          :    No. 547 C.D. 2019
              v.                          :
                                          :
Pennsylvania Labor Relations Board,       :
                 Respondent               :


                                 AMENDING ORDER

      AND NOW, this 11th day of May, 2020, the last sentence of the first paragraph
on page 6 of the opinion filed April 24, 2020, is amended to reflect the following
correction:

      Furthermore, the Board Township asks us to adopt, seemingly
      as a matter of first impression, a rule that non-Act 111 bargaining
      units consisting of only a single member are inappropriate.




                                              ________________________________
                                              PATRICIA A. McCULLOUGH, Judge